DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 11/30/2020. Claims 1, 3, 5-7, 9, 11-13, 15-18 are pending. Claims 1, 7, and 13 are amended. No claims have been added. Claims 4, 10 have been cancelled.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 

Regarding the rejection under 35 U.S.C. §101, The applicant has argued the claimed invention in view of DDR stating that the current application “As in DDR, the particular type of communication system or platform being considered is a "financial communication system" which, as is known in the art (and as described throughout the present application) includes servers, networks, and financial entities assembled in such a way to offer consumers a range of choices and to provide fulfillment of those choices (or "commerce objects", as DDR refers to them).” Further arguing “the present system seeks maximize the lifetime value of each member. In so doing, a portion of the available margin associated with each transaction may be "re-invested" into the customer relationship. That is, short term profitably may be intentionally reduced in order to increase long term profitability.” The examiner respectfully disagrees. DDR's patent claimed a technical solution to a problem unique to the Internet—websites instantly losing views upon the click of a link, which would send the viewer across cyberspace to another 

Applicant further argues that “the present system seeks maximize the lifetime value of each member.” It is unclear how the claims address a “lifetime value of each member.” However, the Examiner submits that the details that are argued by the applicant of the claims speak to the details of abstract ideas.

Applicant’s arguments with regards to the 101 rejection appear to be merely arguing an improvement in the abstract idea. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. Applicant’s arguments are not found persuasive.

Applicant’s arguments, see page 9-10, with respect to the previous 112(a)/first paragraph rejection of claims 7-12 have been fully considered and are persuasive.  The 112(a)/first paragraph rejection of claims 7-12 have been withdrawn. 

Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. The applicant has argued that the prior art reference Gerstner does not specifically teach “wherein the rule set assigns the identified hotel rooms to the same meta-category if at least a predetermined number of its attributes match those of a selected meta-category.” The examiner respectfully disagrees. Because the applicant is their own lexicographer the examiner found in the originally filed specification paragraph 37 the language of “The most frequently searched metrics are used to manually (or semi- automatically using template tools) assign rooms to one of a plurality of unique "meta-categories" defined by combinations of attributes and amenities such as, for example, non-smoking, view class (ocean, street, garden), newspaper, gym, room size, number of beds, suite, price, kitchenette, free breakfast, in-room bar, floor level (e.g., floors 1 - 3, 4- 10, 11 - 20, etc.), balcony, bed size, and so on.” Based on the broadest reasonable interpretation of the term “meta-category” the term is merely a tag. Specifically paragraph 64 of Gerstner discloses similar language to applicant’s disclosed meta-category “A tag or a label is a value for a particular attribute of a particular hotel room. Thus, the types of tags with which a hotel room may be associated correspond to the types of attributes of a hotel room. Therefore, the following are non-limiting examples of types of tags: room number, room size, number of beds, size of beds, room category, number of rooms (in the hotel room or unit), whether smoking is allowed, whether there is a balcony, distance from elevators, and whether the view is considered ‘good.’” And in paragraph 66 “In both scenarios, the tag is associated with the pattern to create a tag rule.” Further, paragraph 68 of the prior discloses “One way to tag multiple hotel rooms with a single tag rule is to first create data that establishes room categories. Many hotels designate each hotel room as belonging to one room category. Different hotel rooms in a single hotel (e.g., in the same building or complex) belong to different room categories. Non-limiting examples of room categories include "Double Room," "Double Deluxe Room," "King Bay View Room," "King Room," "Penthouse Queen View Room," and "Queen Deluxe Room." Typically, all rooms in a hotel that belong to the same room category will have the same attributes or characteristics, such as size, number of beds, number of rooms, smoking/non-smoking, patio, balcony, and whether pets are allowed.” And further paragraph 69 discloses attribute matching related to criteria “In a related embodiment, each hotel room in a particular hotel may be categorized as belonging to one of multiple room categories, such as the "King" category, the "Presidential" category, and the "Deluxe" category. The names of the various room categories may correspond to names established by the hotel (or rather representatives thereof) or may be selected or chosen by a system user of markup tool 120. Each category is associated with the same set of attribute values (such as "400 ft.sup.2" for room size, "2" for number of beds, and "King and Queen" for types of beds), but not necessarily all possible attributes.” Paragraph 100 of the prior art discloses criteria. As can be seen in the cited portions of the prior art, Gerstner discloses the claimed limitation of wherein the rule set assigns the identified hotel rooms to the same meta-category if at least a predetermined number of its attributes match those of a selected meta-category. Applicant’s arguments are not found persuasive and the previous 103 rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-7, 9, 11-13, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of creating meta-category matrices and determining a fair market value (FMV) for a meta-category of normalized rooms. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 3, 5-7, 9, 11-13, 15-18) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1, 3, 5-6) is/are directed to a method, claim(s) (13, 15-18) is/ are directed to a computer readable medium, and claims(s) (7, 9, 11-12) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of creating a matrix, retrieving room data, assigning homes to a category, identifying hotel rooms that do not correspond to a category, using a human to assign the identified rooms to a category, revising rules, and determining a FMV which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “automatically,” and “processor” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “automatically” and “by a processor” language, the claim encompasses the user manually creating, retrieving, assigning, identifying, revising, and determining data related to a FMV and normalized data. The mere nominal recitation of a generic computing language does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case the applicant is using sameness matrices. Thus, the claim recites a mathematical concept/ mathematical relationships. Note to the Examiner from the October 2019 Guidance: a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim.  For reference here are examples of the different forms of a mathematical concept. “Mathematical Relationships” A mathematical relationship is a relationship between variables or 

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to determining a fair market value for a hotel room based on calculated and manipulated data which is a method of managing data related to commercial properties. Thus, the claim recites an abstract idea.  “Fundamental Economic Practices or Principles”; Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” although being old or well-known may indicate that the practice is “fundamental.”

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor/processing device and a computer medium is used to perform the steps of the invention.  The technology is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of 

For further clarification the Examiner points out that the claim(s) recite(s) creating a matrix, retrieving room data, assigning homes to a category, identifying hotel rooms that do not correspond to a category, using a human to assign the identified rooms to a category, revising rules, and determining a FMV which are viewed as an abstract idea in the form of a mental process applied to certain methods or organizing human activity using a mathematical concept.  This judicial exception is not integrated into a practical application because the use of a computer for creating, retrieving, assigning, identifying, revising, and determining which is the abstract idea steps of determining a FMV in the manner of “apply it”. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  

The dependent claims do not remedy these deficiencies.

Claims 3, 5-6, 9, 11-12, 15-18 recite limitations which further limit the claimed analysis of data.


Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the hotel rooms.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


[0069] More particularly, the member portal 102 may be any one of a number of member entry vectors, including web sites implemented on a handheld mobile device such as a smartphone, laptop computer, or the like.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 



 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.
Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The applicant has newly amended the same claim language of claim 16 into independent claim 13, thus the language of claim 16 does not appear to further limit its parent claim. Applicant may cancel the claim(s), amend 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12, 13, 16, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner et al. (US 20120066275 A1) in view of Kwoh (US 20040199429 A1). 

Regarding claim 1, Gerstner teaches a method for normalizing hotel rooms across independent distribution channels (¶ 147, At step 730, for each preliminary value determined in step 725, web server 532 determines a normalized value based on the preliminary value. Each normalized value determined for a particular hotel room is between two values, such as between 0 and 100 or between 0 and 1. Alternatively, a normalized value may be associated with a hotel room prior to receiving a search query where web server 532 uses the normalized value. Thus, a preliminary value does not have to be determined. In other words, step 725 may be unnecessary. ¶ 148,149, 152, 155-157)

creating a meta-category matrix of sameness metrics for the hotel rooms based on a set of attributes (¶ 85-87, In an embodiment, hotel room database 130 stores a separate record, row, or object for each hotel room for which information is known. A table (or relation) may be created for each hotel and the columns of the table correspond to attributes or characteristics of the hotel rooms of the hotel, such as room number, room category, number of beds, room size, floor number, etc. The attribute values stored in the columns may have been based on user input received during the labeling step described previously. Some of the attribute values may be determined automatically. Non-limiting examples of attributes for which values may be automatically-determined include, distance from elevators, distance from stairs, distance from vending machines, room size (e.g., determined based on the geographical coordinates of the room's boundaries), and one or more views from the hotel room. ¶ 69, 147-149, 155-157.Gerstner discloses a method to creating a database for hotel aggregator sites, where hotel rooms retrieved from various third party channels are normalized into values and for implementing a hotel room database, a table, a form of a matrix, is created for each hotel and the columns of the table correspond to attributes of the hotel. Each hotel room is stored in a record or row. Further, hotel rooms that have the same attribute values are stored based on a tag rule, where these tags are generated into a row for each hotel room.); 

retrieving room descriptions for a plurality of the hotel rooms from a plurality of the independent distribution channels (¶ 64, FIG. 4 is a block diagram that illustrates a user interface 400 that allows a system user to tag or label each hotel room indicated in drawn image 302 (or 202), according to an embodiment of the invention.  A tag or a label is a value for a particular attribute of a particular hotel room.  Thus, the types of tags with which a hotel room may be associated correspond to the types of attributes of a hotel room.  Therefore, the following are non-limiting examples of types of tags: room number, room size, number of beds, size of beds, room category, number of rooms (in the hotel room or on user input received during the labeling step described previously. Some of the attribute values may be determined automatically. Non-limiting examples of attributes for which values may be automatically-determined include, distance from elevators, distance from stairs, distance from vending machines, room size (e.g., determined based on the geographical coordinates of the room's boundaries), and one or more views from the hotel room. ¶ 88-90, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the identifiers used by the hotel. Therefore, in an embodiment, hotel room database 130 (or an associated storage device) stores, for a particular hotel, mapping information that maps a room category identifier (used by a third-party source) to another room category identifier (used by the particular hotel). Hotel room database 130 already stores data that associates (e.g., using a tag rule) one or more hotel rooms with a particular room category used by the hotel to which the one or more hotel rooms belong. The particular room category may be initially identified, for example, in a floor plan image from the hotel or on a website of the hotel. For the particular room category, one or more room category identifiers are retrieved from one or more third-party sources. A system user might manually create a mapping between the identifier used by the hotel and the one or more room category identifiers. ¶ 68, 127); 

automatically assigning equivalent hotel rooms to the same meta-category based on a rule set applied to the retrieved room descriptions and the set of attributes (¶ 65-71, Alternatively, a system user may 

identifying hotel rooms that do not correspond to one of the meta- categories (¶ 88-91, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the identifiers used by the hotel. Therefore, in an embodiment, hotel room database 130 (or an associated storage device) stores, for a particular hotel, mapping information that maps a room category identifier (used by a third-party source) to another room category identifier (used by the particular hotel). Hotel room database 130 already stores data that associates (e.g., using a tag rule) one or more hotel rooms with a particular room category used by the hotel to which the one or more hotel rooms belong. The particular room category may be initially identified, for example, in a floor plan image from the hotel or on a website of the hotel. For the particular room category, one or more room category identifiers are retrieved from one or more third-party sources. A system user might manually create a mapping between the identifier used by the hotel and the one or more room category identifiers….Even after a floor plan is drawn, fitted, and tagged, there may be information missing for one or more hotel rooms in hotel room database 130. For example, a floor plan image may not include any indication about whether smoking is allowed in certain rooms or where a hotel lobby is located relative to each hotel room. Furthermore, some of the information reflected in a floor plan image may be incorrect. For example, house keeping services may have been relocated or room numbers reflected in a floor plan image may be incorrect. Therefore, in an embodiment, an update tool is provided for a system user to update information about a specific hotel room or multiple hotel rooms. For example, the update tool may be used to modify a tag rule. Thus, the 

manually assigning the identified hotel rooms to a meta-category (¶ 88-91, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the identifiers used by the hotel. Therefore, in an embodiment, hotel room database 130 (or an associated storage device) stores, for a particular hotel, mapping information that maps a room category identifier (used by a third-party source) to another room category identifier (used by the particular hotel). Hotel room database 130 already stores data that associates (e.g., using a tag rule) one or more hotel rooms with a particular room category used by the hotel to which the one or more hotel rooms belong. The particular room category may be initially identified, for example, in a floor plan image from the hotel or on a website of the hotel. For the particular room category, one or more room category identifiers are retrieved from one or more third-party sources. A system user might manually create a mapping between the identifier used by the hotel and the one or more room category identifiers….Even after a floor plan is drawn, fitted, and tagged, there may be information missing for one or more hotel rooms in hotel room database 130. For example, a floor plan image may not include any indication about whether smoking is allowed in certain rooms or where a hotel lobby is located relative to each hotel room. Furthermore, some of the information reflected in a floor plan image may be incorrect. For example, house keeping services may have been relocated or room numbers reflected in a floor plan image may be incorrect. Therefore, in an embodiment, an update tool is provided for a system user to update information about a specific hotel room or multiple hotel rooms. For example, the update tool may be used to modify a tag rule. Thus, the update tool has access to hotel room database 130. The update tool (not shown) may be part of markup tool 120 or may be a separate tool altogether. ¶ 74-75);

and revising the rule set based on the manual assignment (¶ 88-91, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the identifiers used by the hotel. Therefore, in an embodiment, hotel room database 130 (or an associated storage device) stores, for a particular hotel, mapping information that maps a room category identifier (used by a third-party source) to another room category identifier (used by the particular hotel). Hotel room database 130 already stores data that associates (e.g., using a tag rule) one or more hotel rooms with a particular room category used by the hotel to which the one or more hotel rooms belong. The particular room category may be initially identified, for example, in a floor plan image from the hotel or on a website of the hotel. For the particular room category, one or more room category identifiers are retrieved from one or more third-party sources. A system user might manually create a mapping between the identifier used by the hotel and the one or more room category identifiers….Even after a floor plan is drawn, fitted, and tagged, there may be information missing for one or more hotel rooms in hotel room database 130. For example, a floor plan image may not include any indication about whether smoking is allowed in certain rooms or where a hotel lobby is located relative to each hotel room. Furthermore, some of the information reflected in a floor plan image may be incorrect. For example, house keeping services may have been relocated or room numbers reflected in a floor plan image may be incorrect. Therefore, in an embodiment, an update tool is provided for a system user to update information about a specific hotel room or multiple hotel rooms. For example, the update tool may be used to modify a tag rule. Thus, the update tool has access to hotel room database 130. The update tool (not shown) may be part of markup tool 120 or may be a separate tool altogether. ¶ 74-75, 66);

determining a value/price for a meta-category of normalized rooms and displaying the value/price with links to independent distribution channels upon which the value/price is based (¶ 88-90, When updating hotel room database 130 to store, for example, pricing information in association with multiple hotel rooms of a particular hotel, pricing data is retrieved from a third-party source, the appropriate room category mapping (i.e., associated with the particular hotel) is identified, and the corresponding room category identifier is identified. The hotel room database 130 is then updated to store the pricing information in association with all the hotel rooms (of the particular hotel) that are associated with the corresponding room category identifier. ¶ 127, Search results that are generated by web server 532 and displayed by a client device (e.g., client device 510A) include information about one or more specific hotel rooms. Each search result in a set of search results may correspond to a different hotel room. Each search result identifies a specific hotel room by, for example, room number. Each search result includes information about one or more attributes of the corresponding hotel room, such as room size, room price, room category, number of beds, size of bed(s), floor number, whether smoking is allowed, whether there is a balcony, distance to elevators, distance to stairs, etc. Further, each search result in a set of search results is not required to contain the same amount or types of information about a corresponding hotel room as each other search result in the set of search results. ¶ 5, 103, 130-135, 137, 139, 144-156, 172, Fig. 2-6D)

wherein the rule set assigns the identified hotel rooms to the same meta-category if at least a predetermined number of its attributes match those of a selected meta-category (abstract, ¶ 65-73, ¶ 64 “A tag or a label is a value for a particular attribute of a particular hotel room. Thus, the types of tags with which a hotel room may be associated correspond to the types of attributes of a hotel room. Therefore, the following are non-limiting examples of types of tags: room number, room size, number of beds, size of beds, room category, number of rooms (in the hotel room or unit), whether smoking is 

Gerstner does not specifically teach a fair market value. However, the combination of Gerstner and Kwoh teaches determining a fair market value (FMV) for a meta-category of normalized rooms and displaying the FMV with links to independent distribution channels upon which the FMV is based (Gerstner ¶ 5, 88-90, 127, 103, 131-135, 137, 144-156, Fig. 2-6D), Kwoh, ¶ 51-64, For example, such information may be displayed alongside cruise's current listings, the web pages showing information for a cruise, in special comparative reviews, or in any other manner useful for a user… Different FMVs can be obtained for different cabin classes of a cruise. For example, one FMV can be calculated for the 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gerstner to include/perform the concept of fair market value, as taught/suggested by Kwoh. This known technique is applicable to the system of Gerstner as they both share characteristics and capabilities, namely, they are directed to analyzing and assessing vacation room values. One of ordinary skill in the art would have recognized that applying the known technique of Kwoh would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kwoh to the teachings of Gerstner would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such fair market value features into similar systems. Further, applying a fair market value would have been recognized by those of ordinary skill in the art as resulting in an improved system that would include the price that a willing buyer will pay to an unrelated but willing seller. 

Regarding claim 16, Gerstner teaches wherein the rule set assigns the identified hotel rooms to the same meta-category if at least a predetermined number of its attributes match those of a selected meta-category (abstract, ¶ 65-73, 89, 100-116, 130, 157). 

Regarding claims 6, 12, 18, Gerstner teaches wherein revising the rule set includes adding an attribute to the matrix of sameness metrics based on a room description (abstract, ¶ 5, 69, 85-91, 74-75, 66, 147-149, 155-157). 

Regarding claim 7, Gerstner teaches a system for normalizing hotel rooms across independent distribution channels (¶ 147, At step 730, for each preliminary value determined in step 725, web server 532 determines a normalized value based on the preliminary value. Each normalized value determined for a particular hotel room is between two values, such as between 0 and 100 or between 0 and 1. Alternatively, a normalized value may be associated with a hotel room prior to receiving a search query where web server 532 uses the normalized value. Thus, a preliminary value does not have to be determined. In other words, step 725 may be unnecessary. ¶ 148, 149, 152, 155-157),

a processor (¶ 163-169, 171, Fig. 6A-6D);

create a meta-category matrix of sameness metrics for the hotel rooms based on a set of attributes (¶ 85-87,  In an embodiment, hotel room database 130 stores a separate record, row, or object for each hotel room for which information is known. A table (or relation) may be created for each hotel and the columns of the table correspond to attributes or characteristics of the hotel rooms of the hotel, such as room number, room category, number of beds, room size, floor number, etc. The attribute values stored in the columns may have been based on user input received during the labeling step described previously. Some of the attribute values may be determined automatically. Non-limiting examples of attributes for which values may be automatically-determined include, distance from elevators, distance from stairs, distance from vending machines, room size (e.g., determined based on the geographical coordinates of the room's boundaries), and one or more views from the hotel room. ¶ 69, 147-149, 155-Gerstner discloses a method to creating a database for hotel aggregator sites, where hotel rooms retrieved from various third party channels are normalized into values and for implementing a hotel room database, a table, a form of a matrix, is created for each hotel and the columns of the table correspond to attributes of the hotel. Each hotel room is stored in a record or row. Further, hotel rooms that have the same attribute values are stored based on a tag rule, where these tags are generated into a row for each hotel room.); 

retrieve room descriptions for a plurality of the hotel rooms from a plurality of the independent distribution channels (¶ 64, FIG. 4 is a block diagram that illustrates a user interface 400 that allows a system user to tag or label each hotel room indicated in drawn image 302 (or 202), according to an embodiment of the invention.  A tag or a label is a value for a particular attribute of a particular hotel room.  Thus, the types of tags with which a hotel room may be associated correspond to the types of attributes of a hotel room.  Therefore, the following are non-limiting examples of types of tags: room number, room size, number of beds, size of beds, room category, number of rooms (in the hotel room or unit), whether smoking is allowed, whether there is a balcony, distance from elevators, and whether the view is considered "good.", ¶ 85-86, In an embodiment, hotel room database 130 stores a separate record, row, or object for each hotel room for which information is known. A table (or relation) may be created for each hotel and the columns of the table correspond to attributes or characteristics of the hotel rooms of the hotel, such as room number, room category, number of beds, room size, floor number, etc. The attribute values stored in the columns may have been based on user input received during the labeling step described previously. Some of the attribute values may be determined automatically. Non-limiting examples of attributes for which values may be automatically-determined include, distance from elevators, distance from stairs, distance from vending machines, room size (e.g., determined based on the geographical coordinates of the room's boundaries), and one or more views 

automatically assign equivalent hotel rooms to the same meta-category based on a rule set applied to the retrieved room descriptions and the set of attributes (¶ 65-71, Alternatively, a system user may tag multiple hotel rooms by entering a single tag rule. A tag rule is the association between a tag and a pattern that may be matched by multiple hotel rooms. After entering a pattern, a system user may then select one or more attribute indicators (e.g., a "no smoking" indicator) once. Conversely, after entering a tag, a system user may enter a pattern. In both scenarios, the tag is associated with the pattern to create a tag rule…  One way to tag multiple hotel rooms with a single tag rule is to first create data that establishes room categories. Many hotels designate each hotel room as belonging to one room category. Different hotel rooms in a single hotel (e.g., in the same building or complex) belong to different room categories. Non-limiting examples of room categories include "Double Room," "Double Deluxe Room," "King Bay View Room," "King Room," "Penthouse Queen View Room," and "Queen Deluxe Room." Typically, all rooms in a hotel that belong to the same room category will have the same 

identify hotel rooms that do not correspond to one of the meta- categories (¶ 88-91, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the identifiers used by the hotel. Therefore, in an embodiment, hotel room database 130 (or an associated storage device) stores, for a particular hotel, mapping information that maps a room category identifier (used by a third-party source) to another 

manually assign the identified hotel rooms to a meta-category (¶ 88-91, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the identifiers used by the hotel. Therefore, in an embodiment, hotel room database 130 (or an associated storage device) stores, for a particular hotel, mapping information that maps a room category identifier (used by a third-party source) to another room category identifier (used by the particular hotel). Hotel room database 130 already stores data that associates (e.g., using a tag rule) one or more hotel rooms with a particular room category used by the hotel to which the one or 

revise the rule set based on the manual assignment (¶ 88-91, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the identifiers used by the hotel. Therefore, in an embodiment, hotel room database 130 (or an associated storage device) stores, for a particular hotel, mapping information that maps a room category identifier (used by a third-party source) to another room category identifier (used by the particular hotel). Hotel room database 130 already stores data that associates (e.g., using a tag rule) one or more hotel rooms with a particular room category used by the hotel to which the one or more hotel rooms belong. The particular room category may be initially identified, for example, in a floor plan image from the hotel or on a website of the hotel. For the particular room category, one or more room 

determine a value/price for a meta-category of normalized rooms and display, on a user interface, the value/price with links to independent distribution channels upon which the value/price is based (¶ 88-90, When updating hotel room database 130 to store, for example, pricing information in association with multiple hotel rooms of a particular hotel, pricing data is retrieved from a third-party source, the appropriate room category mapping (i.e., associated with the particular hotel) is identified, and the corresponding room category identifier is identified. The hotel room database 130 is then updated to store the pricing information in association with all the hotel rooms (of the particular hotel) that are associated with the corresponding room category identifier. ¶ 127, Search results that are generated by web server 532 and displayed by a client device (e.g., client device 510A) include information about one or more specific hotel rooms. Each search result in a set of search results may correspond to a different hotel room. Each search result identifies a specific hotel room by, for example, room number. Each 

wherein the rule set assigns the identified hotel rooms to the same meta- category if at least a predetermined number of its attributes match those of a selected meta-category (abstract, ¶ 65-73, ¶ 64 “A tag or a label is a value for a particular attribute of a particular hotel room. Thus, the types of tags with which a hotel room may be associated correspond to the types of attributes of a hotel room. Therefore, the following are non-limiting examples of types of tags: room number, room size, number of beds, size of beds, room category, number of rooms (in the hotel room or unit), whether smoking is allowed, whether there is a balcony, distance from elevators, and whether the view is considered ‘good.’” ¶ 66 “In both scenarios, the tag is associated with the pattern to create a tag rule.” ¶ 68 “One way to tag multiple hotel rooms with a single tag rule is to first create data that establishes room categories. Many hotels designate each hotel room as belonging to one room category. Different hotel rooms in a single hotel (e.g., in the same building or complex) belong to different room categories. Non-limiting examples of room categories include "Double Room," "Double Deluxe Room," "King Bay View Room," "King Room," "Penthouse Queen View Room," and "Queen Deluxe Room." Typically, all rooms in a hotel that belong to the same room category will have the same attributes or characteristics, such as size, number of beds, number of rooms, smoking/non-smoking, patio, balcony, and whether pets are allowed.” ¶ 69 discloses attribute matching related to criteria “In a related embodiment, each hotel room in a particular hotel may be categorized as belonging to one of multiple room categories, such as 

Gerstner does not specifically teach a fair market value module or a general logic module. However, the combination of Gerstner and Kwoh teaches a general logic module as well as a fair market value (FMV) module to determine a fair market value (FMV) for a meta-category of normalized rooms and display, on a user interface, the FMV with links to independent distribution channels upon which the FMV is based (Gerstner ¶ 5, 37-41, 88-90, 127, 103, 131-135, 137, 144-156, Fig. 2-6D, Kwoh, ¶ 51-64, For example, such information may be displayed alongside cruise's current listings, the web pages showing information for a cruise, in special comparative reviews, or in any other manner useful for a user… Different FMVs can be obtained for different cabin classes of a cruise. For example, one FMV can be calculated for the outside cabins, and a different FMV can be calculated for the inside cabins. A different FMV can be calculated for each cabin class. ¶ 27-29, A communication device 232, such as a modem, provides access to the Internet 221. Optionally, one or more of user devices 220a-220n may be connected to a local network 234. An Input/Output (I/O) device 226 reads data from various data sources and outputs data to various data destinations. ¶ 31, Fig. 6A-7). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gerstner to include/perform the concept of fair market value, as taught/suggested by Kwoh. This known technique is applicable to the system of Gerstner as they both share characteristics and capabilities, namely, they are directed to analyzing and assessing vacation room values. One of ordinary 

Regarding claim 13, Gerstner teaches a non-transitory computer-readable medium having software instructions stored thereon that, when executed by a processing device cause the processing device to (¶ 163-169, 171, Fig. 6A-6D)

create a meta-category matrix of sameness metrics for the hotel rooms based on a set of attributes (¶ 85-87,  In an embodiment, hotel room database 130 stores a separate record, row, or object for each hotel room for which information is known. A table (or relation) may be created for each hotel and the columns of the table correspond to attributes or characteristics of the hotel rooms of the hotel, such as room number, room category, number of beds, room size, floor number, etc. The attribute values stored in the columns may have been based on user input received during the labeling step described previously. Some of the attribute values may be determined automatically. Non-limiting examples of attributes for which values may be automatically-determined include, distance from elevators, distance from stairs, distance from vending machines, room size (e.g., determined based on the geographical coordinates of the room's boundaries), and one or more views from the hotel room. ¶ 69, 147-149, 155-157.Gerstner discloses a method to creating a database for hotel aggregator sites, where hotel rooms retrieved from various third party channels are normalized into values and for implementing a hotel room database, a table, a form of a matrix, is created for each hotel and the columns of the table correspond to attributes of the hotel. Each hotel room is stored in a record or row. Further, hotel rooms that have the same attribute values are stored based on a tag rule, where these tags are generated into a row for each hotel room.); 

retrieve room descriptions for a plurality of the hotel rooms from a plurality of the independent distribution channels (¶ 64, FIG. 4 is a block diagram that illustrates a user interface 400 that allows a system user to tag or label each hotel room indicated in drawn image 302 (or 202), according to an embodiment of the invention.  A tag or a label is a value for a particular attribute of a particular hotel room.  Thus, the types of tags with which a hotel room may be associated correspond to the types of attributes of a hotel room.  Therefore, the following are non-limiting examples of types of tags: room number, room size, number of beds, size of beds, room category, number of rooms (in the hotel room or unit), whether smoking is allowed, whether there is a balcony, distance from elevators, and whether the view is considered "good.", ¶ 85-86, In an embodiment, hotel room database 130 stores a separate record, row, or object for each hotel room for which information is known. A table (or relation) may be created for each hotel and the columns of the table correspond to attributes or characteristics of the hotel rooms of the hotel, such as room number, room category, number of beds, room size, floor number, etc. The attribute values stored in the columns may have been based on user input received during the labeling step described previously. Some of the attribute values may be determined automatically. Non-limiting examples of attributes for which values may be automatically-determined include, distance from elevators, distance from stairs, distance from vending machines, room size (e.g., determined based on the geographical coordinates of the room's boundaries), and one or more views from the hotel room. ¶ 88-90, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the 

automatically assign equivalent hotel rooms to the same meta-category based on a rule set applied to the retrieved room descriptions and the set of attributes (¶ 65-71, Alternatively, a system user may tag multiple hotel rooms by entering a single tag rule. A tag rule is the association between a tag and a pattern that may be matched by multiple hotel rooms. After entering a pattern, a system user may then select one or more attribute indicators (e.g., a "no smoking" indicator) once. Conversely, after entering a tag, a system user may enter a pattern. In both scenarios, the tag is associated with the pattern to create a tag rule…  One way to tag multiple hotel rooms with a single tag rule is to first create data that establishes room categories. Many hotels designate each hotel room as belonging to one room category. Different hotel rooms in a single hotel (e.g., in the same building or complex) belong to different room categories. Non-limiting examples of room categories include "Double Room," "Double Deluxe Room," "King Bay View Room," "King Room," "Penthouse Queen View Room," and "Queen Deluxe Room." Typically, all rooms in a hotel that belong to the same room category will have the same attributes or characteristics, such as size, number of beds, number of rooms, smoking/non-smoking, patio, balcony, and whether pets are allowed. Thus, a system user can define one or more room 

identify hotel rooms that do not correspond to one of the meta- categories (¶ 88-91, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the identifiers used by the hotel. Therefore, in an embodiment, hotel room database 130 (or an associated storage device) stores, for a particular hotel, mapping information that maps a room category identifier (used by a third-party source) to another room category identifier (used by the particular hotel). Hotel room database 130 already stores data that associates (e.g., using a tag rule) one or more hotel rooms with a particular room category used by 

manually assign the identified hotel rooms to a meta-category (¶ 88-91, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the identifiers used by the hotel. Therefore, in an embodiment, hotel room database 130 (or an associated storage device) stores, for a particular hotel, mapping information that maps a room category identifier (used by a third-party source) to another room category identifier (used by the particular hotel). Hotel room database 130 already stores data that associates (e.g., using a tag rule) one or more hotel rooms with a particular room category used by the hotel to which the one or more hotel rooms belong. The particular room category may be initially identified, for example, in a floor plan image from the hotel or on a website of the hotel. For the particular room category, one or 

revise the rule set based on the manual assignment (¶ 88-91, Thus, when retrieving, from a third-party source, pricing information about a hotel, the identifiers used by the third-party source eventually need to be matched to the identifiers used by the hotel. Therefore, in an embodiment, hotel room database 130 (or an associated storage device) stores, for a particular hotel, mapping information that maps a room category identifier (used by a third-party source) to another room category identifier (used by the particular hotel). Hotel room database 130 already stores data that associates (e.g., using a tag rule) one or more hotel rooms with a particular room category used by the hotel to which the one or more hotel rooms belong. The particular room category may be initially identified, for example, in a floor plan image from the hotel or on a website of the hotel. For the particular room category, one or more room category identifiers are retrieved from one or more third-party sources. A system user might manually create a mapping between the identifier used by the hotel and the one or more room category 

determine a value/price for a meta-category of normalized rooms and displaying the value/price with links to independent distribution channels upon which the value/price is based (¶ 88-90, When updating hotel room database 130 to store, for example, pricing information in association with multiple hotel rooms of a particular hotel, pricing data is retrieved from a third-party source, the appropriate room category mapping (i.e., associated with the particular hotel) is identified, and the corresponding room category identifier is identified. The hotel room database 130 is then updated to store the pricing information in association with all the hotel rooms (of the particular hotel) that are associated with the corresponding room category identifier. ¶ 127, Search results that are generated by web server 532 and displayed by a client device (e.g., client device 510A) include information about one or more specific hotel rooms. Each search result in a set of search results may correspond to a different hotel room. Each search result identifies a specific hotel room by, for example, room number. Each search result includes information about one or more attributes of the corresponding hotel room, such as room size, room price, room category, number of beds, size of bed(s), floor number, whether smoking is allowed, 

wherein the rule set assigns the identified hotel rooms to the same meta- category if at least a predetermined number of its attributes match those of a selected meta-category (abstract, ¶ 65-73, ¶ 64 “A tag or a label is a value for a particular attribute of a particular hotel room. Thus, the types of tags with which a hotel room may be associated correspond to the types of attributes of a hotel room. Therefore, the following are non-limiting examples of types of tags: room number, room size, number of beds, size of beds, room category, number of rooms (in the hotel room or unit), whether smoking is allowed, whether there is a balcony, distance from elevators, and whether the view is considered ‘good.’” ¶ 66 “In both scenarios, the tag is associated with the pattern to create a tag rule.” ¶ 68 “One way to tag multiple hotel rooms with a single tag rule is to first create data that establishes room categories. Many hotels designate each hotel room as belonging to one room category. Different hotel rooms in a single hotel (e.g., in the same building or complex) belong to different room categories. Non-limiting examples of room categories include "Double Room," "Double Deluxe Room," "King Bay View Room," "King Room," "Penthouse Queen View Room," and "Queen Deluxe Room." Typically, all rooms in a hotel that belong to the same room category will have the same attributes or characteristics, such as size, number of beds, number of rooms, smoking/non-smoking, patio, balcony, and whether pets are allowed.” ¶ 69 discloses attribute matching related to criteria “In a related embodiment, each hotel room in a particular hotel may be categorized as belonging to one of multiple room categories, such as the "King" category, the "Presidential" category, and the "Deluxe" category. The names of the various room categories may correspond to names established by the hotel (or rather representatives thereof) 

Gerstner does not specifically teach a fair market value. However, the combination of Gerstner and Kwoh teaches determine a fair market value (FMV) for a meta-category of normalized rooms and displaying the FMV with links to independent distribution channels upon which the FMV is based (Gerstner ¶ 5, 88-90, 127, 103, 131-135, 137, 144-156, Fig. 2-6D, Kwoh, ¶ 51-64, For example, such information may be displayed alongside cruise's current listings, the web pages showing information for a cruise, in special comparative reviews, or in any other manner useful for a user… Different FMVs can be obtained for different cabin classes of a cruise. For example, one FMV can be calculated for the outside cabins, and a different FMV can be calculated for the inside cabins. A different FMV can be calculated for each cabin class. ¶ 27, A communication device 232, such as a modem, provides access to the Internet 221. Optionally, one or more of user devices 220a-220n may be connected to a local network 234. An Input/Output (I/O) device 226 reads data from various data sources and outputs data to various data destinations. Fig. 6A-7). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gerstner to include/perform the concept of fair market value, as taught/suggested by Kwoh. This known technique is applicable to the system of Gerstner as they both share characteristics and capabilities, namely, they are directed to analyzing and assessing vacation room values. One of ordinary skill in the art would have recognized that applying the known technique of Kwoh would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kwoh to the teachings of Gerstner would have yielded predictable results because the level . 

Claims 3, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner et al. (US 20120066275 A1) in view of Kwoh (US 20040199429 A1) in further view of Goel (US 20120185353 A1). 

Regarding claims 3, 9, 15, Gerstner teaches wherein the attributes are selected from the group consisting of smoking/non-smoking, view class, fitness center, room size, number of beds, price, floor level, and bed size (abstract, ¶ 5, 6, 9, 20, 25, 29, 35, 48, 64, 68-71, 74, 85, 86, 88-91, 100-116, 127, 131). Also taught by Kwoh. 

The combination of Gerstner and Kwoh does not teach kitchenette, free breakfast, in-room bar. However, Goel teaches attributes which include kitchenette, free breakfast, in-room bar (¶ 413, 398).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gerstner and Kwoh to include/perform the concept of fair market value, as taught/suggested by Goel. This known technique is applicable to the system of Gerstner as they both share characteristics and capabilities, namely, they are directed to customer preferences with vendor products and services in any industry. One of ordinary skill in the art would have recognized that applying the known technique of Goel would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Goel to the teachings of Gerstner would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references . 

Claims 5, 11, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner et al. (US 20120066275 A1) in view of Kwoh (US 20040199429 A1) in further view of Oztekin et al. (US 20130124564 A1). 

Regarding claims 5, 11, 17, Gerstner teaches revising the rule set (¶ 88-91, 74-75, 66). Gerstner does not specifically teach fuzzy-logic techniques. 

However, the combination of Gerstner and Oztekin teaches wherein revising the rule set employs adaptive fuzzy-logic techniques (Gerstner ¶ 88-91, 74-75, 64-66, Oztekin, ¶ 33, 42-43).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gerstner to include/perform fuzzy-logic techniques, as taught/suggested by Oztekin. This known technique is applicable to the system of Gerstner as they both share characteristics and capabilities, namely, they are directed to travel websites. One of ordinary skill in the art would have recognized that applying the known technique of Oztekin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Oztekin to the teachings of Gerstner would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such fuzzy-logic techniques features into similar systems. Further, applying fuzzy-logic techniques would have been recognized by 

Other Prior Art
	Other prior art found to be pertinent includes Fishberg US 20160225108 A1 which discloses a system that allows customers to identify, via arbitrary search, amenities and/or special services (including food/beverage) available at lodging facilities, restaurants, clubs/lounges/bars, dwellings and travel accommodation venues. Martin US 20090313055 A1 which discloses planning a travel itinerary, and booking items on the travel itinerary. Travez US 20030226323 A1 which discloses housing, utilities preinstalled through the housing, and at least one amenity preinstalled to the housing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683